[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-12606
                            Non-Argument Calendar
                          ________________________

                           Agency No. A089-569-047

BOMA LAWRENCE EKIYOR,

                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (January 6, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Boma Ekiyor asked the Board of Immigration Appeals (BIA) to continue his

removal proceedings while he applied to the United States Citizenship and
Immigration Services (USCIS) for a waiver of the conditional basis of his

permanent resident status. The BIA declined to grant Ekiyor a continuance and

affirmed an Immigration Judge’s (IJ) order of removal. Ekiyor petitions for review

of the BIA’s decision, arguing that the BIA abused its discretion in disposing of his

request for a continuance.1 After careful review of the parties’ briefs and the

record, we deny Ekiyor’s petition.

                                                  I

       We review for abuse of discretion the BIA’s refusal to grant Ekiyor a

continuance. See Merchant v. U.S. Att’y Gen., 461 F.3d 1375, 1377 (11th Cir.

2006). A continuance may be provided in a removal proceeding if “good cause [is]

shown.” See Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1285 (11th Cir. 2008) (per

curiam) (internal quotation marks omitted).

                                                 II

       Ekiyor was granted conditional permanent resident status after marrying a

United States citizen. See 8 U.S.C. § 1186a(a)(1) (2013) (“[A]n alien spouse . . .

shall be considered, at the time of obtaining the status of an alien lawfully admitted

for permanent residence, to have obtained such status on a conditional basis . . . .”).

However, the USCIS ultimately found that Ekiyor’s marriage is not a “proper


       1
          In his brief, Ekiyor solely asserts that the BIA erred in not granting him a continuance.
He has abandoned all other issues that were before the BIA. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
                                                 2
marriage” under the Immigration and Nationality Act (INA), see id. § 1186a(d)(1),

and the Department of Homeland Security initiated removal proceedings against

Ekiyor, see id. § 1186a(c)(3)(C). An IJ agreed with the USCIS’s finding and

ordered removal of Ekiyor.

      Ekiyor appealed to the BIA. In his brief to the BIA, he requested a

continuance to allow him to pursue a waiver application with USCIS based on

extreme hardship. Upon proof of “extreme hardship,” USCIS can waive “the

conditional basis of the permanent resident status for an alien who” fails to show

that his marriage is proper under the INA. Id. § 1186a(c)(4). The BIA construed

Ekiyor’s request for a continuance as a motion to remand to the IJ and denied the

request, finding that Ekiyor did “not provide[] any evidence to establish his

eligibility for” relief based on hardship. The BIA then affirmed the IJ’s decision.

                                         III

      The BIA did not abuse its discretion in declining to grant Ekiyor a

continuance. Ekiyor failed to show good cause for a continuance. The record is

bereft of any allegations or evidence suggesting that Ekiyor might be eligible for a

hardship waiver. Ekiyor appended his waiver application to his BIA brief, and on

the application, he checked a box stating that his removal would cause extreme

hardship. However, the application did not include any allegations or evidence

supporting Ekiyor’s hardship claim. Ekiyor’s BIA brief likewise included only a


                                          3
cursory assertion that removal would cause Ekiyor hardship. Ekiyor therefore

made no showing that a continuance based on his waiver application was

appropriate, and the BIA acted within its discretion in declining to grant him a

continuance.2 See Zafar v. U.S. Att’y Gen., 461 F.3d 1357, 1363–64 (11th Cir.

2006) (holding that IJs properly denied continuances to petitioners who offered

merely “the speculative possibility that at some point in the future” they would be

eligible for relief from removal).

       PETITION DENIED.




       2
         In addition to generally challenging the BIA’s refusal to grant him a continuance,
Ekiyor appears to assert that the BIA abused its discretion in construing his request for a
continuance as a motion to remand. But Ekiyor only briefly raises this argument and offers no
case law in support thereof.
                                               4